Citation Nr: 0705142	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  06-24 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:  The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.  He died in March 2005.  The appellant is his surviving 
spouse.  She appealed to the Board of Veterans' Appeals 
(Board) from an August 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied her claim for service connection 
for the cause of the veteran's death.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In her August 2006 substantive appeal (on VA Form 9), the 
appellant requested a videoconference hearing with the Board.  
And she has a right to this hearing before deciding her 
appeal.  38 C.F.R. §§ 20.700(a), (e) (2006).  Therefore, 
a videoconference hearing must be scheduled.  

Accordingly, this case is REMANDED for the following 
development:

Schedule the appellant-widow for a 
videoconference hearing at the earliest 
opportunity.  Notify her of the date, 
time, and location of her hearing.  Put a 
copy of this letter in the claims file.  
If, per chance, she changes her mind and 
elects not to have a hearing, then also 
document this in the claims file.  As 
well, document if the hearing is 
scheduled but she fails to report for it.

Thereafter, the case should be returned to the Board.  The 
appellant need take no action until otherwise notified, but 
she may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the appellant due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


